Case: 7:17-cr-00006-KKC-HAI Doc #: 216 Filed: 11/04/20 Page: 1 of 5 - Page ID#: 1390




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                          SOUTHERN DIVISION -- PIKEVILLE

   UNITED STATES OF AMERICA,                              CRIMINAL NO. 7:17-06-KKC-1

         Plaintiff,

   V.                                                       OPINION AND ORDER

   JEFFREY ISAAC,

         Defendant.



                                            *** *** ***

        This matter is before the Court on Defendant Jeffrey Isaac’s (“Isaac”) motion for

 compassionate release under 18 U.S.C. 3582(c)(1)(A). (DE 206). Following a three-day trial,

 a jury found Isaac guilty of conspiring to distribute Schedule II controlled substances and

 possession of a firearm in furtherance of a drug trafficking crime. On May 24, 2018, this

 Court sentenced Isaac to a total term of 144 months of imprisonment to be followed by three

 years of supervised release. (DE 149, 151). Isaac promptly appealed, but was unsuccessful.

 (DE 175, 180).

        Isaac is currently incarcerated at the Federal Medical Center (FMC) in Lexington,

 Kentucky. Through counsel, he now moves for compassionate release, expressing concerns

 about the possibility of contracting the novel coronavirus—again—given his medical

 conditions. The United States concedes that Isaac has fulfilled the exhaustion requirements,

 but otherwise objects on the merits. (DE 214). For the reasons below, the motion (DE 206)

 will be denied.

        Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court could

 not grant a motion for compassionate release unless the motion was filed by the director of

 the Bureau of Prisons (BOP). See 18 U.S.C. § 3582(c)(1)(A) (2017). If the defendant himself


                                          Page 1 of 5
Case: 7:17-cr-00006-KKC-HAI Doc #: 216 Filed: 11/04/20 Page: 2 of 5 - Page ID#: 1391




 filed such a motion, the court could not grant it. But, the First Step Act amended section

 3582(c)(1)(A) to allow the court the flexibility to grant a motion filed by the defendant “after

 the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

 of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt

 of such a request by the warden of the defendant’s facility, whichever is earlier ” 18 U.S.C.A.

 § 3582(c)(1)(A); PL 115-391, 132 Stat 5194, § 603 (Dec. 21, 2018) (emphasis added). The Sixth

 Circuit has determined that the occurrence of one of these two events is a “mandatory

 condition” to the Court granting relief on a motion for compassionate release filed by the

 defendant, and if the government “properly invoke[s]” the condition, the Court must enforce

 it. United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020). As previously stated, the

 United States does not contest the exhaustion of the defendant’s administrative remedies.

 Thus, because Isaac has met the mandatory condition, the Court proceeds to the next step.

        The compassionate-release statute permits this Court to “reduce the term of

 imprisonment” and also to “impose a term of probation or supervised release with or without

 conditions that does not exceed the unserved portion of the original term of imprisonment.”

 18 U.S.C.A. § 3582(c)(1)(A). However, under the applicable provision of Section 3582(c)(1)(A),

 the Court may only grant this relief if it finds that “extraordinary and compelling reasons

 warrant such a reduction” and the “reduction is consistent with applicable policy statements

 issued by the Sentencing Commission.” 18 U.S.C.A. § 3582(c)(1)(A)(i).

        Notably, the statute does not define “extraordinary and compelling”; however, the

 Sentencing Commission’s applicable policy statement to Section 3582(c)(1)(A) sets forth the

 circumstances under which extraordinary and compelling reasons exist for modifying a

 sentence; one of which is the defendant’s medical condition. The defendant’s asserted

 condition must include one of two things: a “terminal illness” or a serious physical or mental

 impairment “that substantially diminishes the ability of the defendant to provide self-care

                                           Page 2 of 5
Case: 7:17-cr-00006-KKC-HAI Doc #: 216 Filed: 11/04/20 Page: 3 of 5 - Page ID#: 1392




 within the environment of a correctional facility and from which he or she is not expected to

 recover.” U.S.S.G. Manual § 1B1.13 cmt. n.1. The other factors allow for the consideration of

 the defendant’s age— including the percentage of his or her sentence that has been served—

 and whether the defendant’s spouse, registered partner, or caregiver of his minor children

 has become incapacitated. Id.

        Isaac strongly urges the Court to grant him compassionate release due to his long list

 of health conditions and his fear of contracting COVID-19— for a second time. Prior to his

 arrest, in July 2016, Isaac

        had a history of multiple severe underlying medical conditions…, including
        asthma, bradycardia, chronic ischemic heart disease, COPD (chronic
        obstructive pulmonary disease), gross hermaturia, hyperlipidemia,
        hypertension, chronic lower back pain, a nodule in his lung, macular
        degeneration, chronic kidney disease, [and] rheumatoid arthritis[.]

 (DE 206-1 at 3). Prior to his sentencing, in May 2018, Isaac was allegedly still “in poor

 health[.]” (DE 153, ¶ 62). Apart from some of the conditions outlined above, Isaac also

        suffer[ed] from allergies, arthritis …, calcium deposits, and chronic back and
        spinal pain… [two] heart attack[s] … [and], has previously been treated for
        emphysema, and … surgery for a torn bicep[.]

 (Id.). Further, Isaac was diagnosed with COVID-19 earlier this year. (DE 206-1 at 2). He

 claims he was hospitalized for approximately one month, and placed on a ventilator for 12

 days. (Id.).

        Given all that Isaac suffered, or continues to suffer, he claims his illnesses

 “ ‘substantially diminish[] …[his] ability … to provide self-care’ ” (citing U.S.S.G. § 1B.13,

 cmt. 1(A)); however, the BOP refutes this. (Id. at 5; see also DE 213). The medical summary

 they provided reflects that Isaac is not in “significant distress” and there is also no reason to

 believe “he is unable to perform the activities of daily living.” (DE 213). Thus,

 notwithstanding Isaac’s contention, the Court is not convinced that he has a permanent

 impairment that substantially diminishes his ability to provide self-care within the prison

                                           Page 3 of 5
Case: 7:17-cr-00006-KKC-HAI Doc #: 216 Filed: 11/04/20 Page: 4 of 5 - Page ID#: 1393




 environment, for he has not provided the Court with any evidence showing otherwise.

 Further, Isaac has readily admitted that he does not have any terminal illnesses (see DE

 206-1 at 5). Therefore, for all of these reasons, the Court finds that Isaac has not established

 extraordinary and compelling reasons warrant his release.

        Indeed, Isaac mentions—and the Court is aware—that the policy statement includes

 a catchall provision, providing that undefined “other reasons” may exist that constitute an

 extraordinary and compelling reason to modify a sentence. Despite this, the Court advises

 Isaac that these “other reasons” may only be “determined by the Director of the Bureau of

 Prisons.” U.S.S.G. § 1B1.13 n. 1 (D). This Court has no authority to find “other reasons” may

 justify a sentence reduction beyond those delineated in the policy statement. See United

 States v. Lynn, No. CR 89-0072-WS, 2019 WL 3805349, at *2 (S.D. Ala. Aug. 13, 2019).

        Even if extraordinary and compelling circumstances did exist, the Court must still

 consider whether “the factors set forth in section 3553(a) to the extent that they are

 applicable” support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A); see United

 States v. Spencer, No. 20-3721, 2020 WL 5498932, at *2 (6th Cir. Sept. 2, 2020). These factors

 include, among other things: (1) “the nature and circumstances of the offense and the history

 and characteristics of the defendant;” (2) the sentencing range for the applicable category of

 offense; and (3) the need for the sentence imposed to adequately deter criminal conduct, to

 protect the public from the defendant’s further crimes, and to “reflect the seriousness of the

 offense, to promote respect for the law, and to provide just punishment for the offense.” 18

 U.S.C. § 3553(a). The court must also find that the defendant “is not a danger to the safety

 of any other person or to the community.” U.S.S.G. Manual § 1B1.13 (referencing 18 U.S.C.

 § 3142(g)).

        Here, the Court does not find that the factors under 18 U.S.C. § 3553(a) support Isaac’s



                                           Page 4 of 5
Case: 7:17-cr-00006-KKC-HAI Doc #: 216 Filed: 11/04/20 Page: 5 of 5 - Page ID#: 1394




 release. He was convicted of serious and violent offenses; namely, conspiring with others to

 transport and obtain controlled substances from Detroit, Michigan, and bring them back to

 Floyd County, Kentucky for distribution. Along with his co-defendants, Isaac distributed over

 116.5 kilograms of marijuana in just over one month. (DE 153 at 9). At his residence, police

 located 1,579 doses of controlled substances, 13 guns (including rifles and shotguns), and

 $853.00 cash. (Id. at 6-7).

        Isaac claims he is an “ ‘overall good inmate’ ” (see DE 206-1 at 4), but based upon the

 record before it, the Court cannot find that Isaac would not pose a danger to the safety of any

 person or the community if he were to be released. For starters, Isaac has only served a small

 fraction of his 144-month-long sentence (see DE 151 at 2). In addition, his drug trafficking

 offenses suggest that he poses a continued danger to the safety of the community. See United

 States v. Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010) (“[D]rug trafficking is a serious offense

 that, in itself, poses a danger to the community.”). Thus, considering the need for his prison

 term to deter future criminal conduct, promote respect for the law, and provide just

 punishment, release is simply not appropriate.

        Finally, to the extent that Isaac requests that the Court order that he serve the

 remainder of his prison term on home confinement, this Court has no authority to do so. The

 Bureau of Prisons is the entity that has the authority to designate the place of a prisoner’s

 imprisonment, not the court. 18 U.S.C. § 3621(b); United States v. Townsend, 631 F. App'x

 373, 378 (6th Cir. 2015).

        For all of these reasons, the Court HEREBY ORDERS that Isaac’s motion (DE 206)

 is DENIED.

          Dated November 4, 2020




                                           Page 5 of 5
